 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn summary, the Trial,Examiner concludes and finds that the Respondent Uniormust be held accountable for the above-described conduct on the part of itsagent, Elliott, and the,pickets.-(International Longshoremen's and Warehousemen'sUnion,79 NLRB 1487.) It is further, concluded and found that the following spe-cific conduct was in violation of Section, 8 (b) (1) (A) of the Act: (1) The threatsof violence and the actual violence visited upon employee Phillips(Roadway Ex-press, Inc.,,108NLRB 874 at- 876); (2) -the rock-throwing by Hodges, both at em-ployee,Roan and upon the roof above the heads of nonstriking employees; (3) the fol-lowing,of nonstrikers as they proceeded from work; (4) the threats uttered to Superin-tendent Cox - in - the presence of nonstriking employees(District 50,UnitedMineWorkers of America,106 NLRB 903 at 922); and (5) the threat of violence toemployee Craig.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE-The activities, of the Respondent -set forth in section III, above, occurring inconnection with the activities of the Employers described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8 (b) (1) (A) of theAct, the Trial -Examiner will recommend that it cease and desist therefrom, andthat it take certain affirmative action designated to effectuate the policies of the Act."Upon the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.2,By restraining and coercing employees in the exercise of rights guaranteed bySection 7 of the Act,, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.13.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2`(6) and (7) of the Act.[Recommendations omitted from publication.]New Jersey Poultry & Egg Cooperative Association, Inc.andAmalgamated Food & Allied Workers Union, Local 56, AFL.Case No. 4 RM 183. October 19, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene M. Levine, hearingofficer,The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a New Jersey corporation located near Fleming-ton, New Jersey, is engaged in processing and packaging eggs whichit ships to customers in New Jersey and New York. Its direct out-of-State sales for the fiscal year ending May 31, 1955, amounted to$30,410.19, and $38,520.30 for the fiscal year ending May 31, 1954.During the same periods, its direct purchases, from points outside theState of New Jersey amounted to $47,774.89 and $54,983.36, respec-tively.In addition, during the fiscal year ending May 31, 1955, the114 NLRB No. 93. NEW JERSEY POULTRY & EGG COOPERATIVE ASSN., INC.537Employer sold eggs of a total value of $1,107,955 to several large inter-state retail chain enterprises as follows :Atlantic & Pacific Tea Com-pany ($408,000) ; Grand Union Company ($247,125) ; AmericanStores ($248,615) ; Borden Farm Products Company ($170,649) ;and Bordens-Castania ($38,556).These sales are made to local out-lets of the above-named retail chain enterprises, and with the exceptionof Bordens-Castania, it does not appear that the local outlets to whomthe sales are made, make any sales directly to points outside theState of New Jersey. Bordens-Castania sold approximately $11,000worth of eggs, butter, and milk to places outside the State of NewJersey.The Employer contends that its operations meet the indirect outflowcriterion for nonretail enterprises,' because it sells eggs valued inexcessof $100,000 to enterprises over which the Board would assertjurisdiction, because the latter do an annual gross volume of businessin excessof $10,000,000 and thus meet the Board's jurisdictional stand-ards for multistate retail chain enterprises.aWe find no merit in this contention. It is well established that salesto a localunit of retail chain enterprises do not constitute indirectoutflow ofthe seller, under the jurisdictional standards unless thelocal unit of the retail enterprise which makes the purchases, itself,has sufficient outflow to warrant the Board's assertion of jurisdictionover it.'Accordingly, as it does not appear that the local outlets ofthe retail chains which received the Employer's products had sufficientdirect outflow to. warrant the Board's assertion of jurisdiction overthem,we find that the Employer's salesto such local units do notconstitute indirect outflow.As no other basis appears on which toground an assertion of jurisdiction, we find that it will not effectuatethe policies of the Act to assert jurisdiction herein .4Accordingly, weshall dismiss the petition.5The Board dismissed the petition.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.Jonesboro Grain Drying Cooperative,110 NLRB 481.sHogue and Knott Supermarkets,110 NLRB 543.aRedfern Sausage Company,98 NLRB 6;Crown Sign and Construction Company,99 NLRB 843;National Gas Company,99 NLRB 273, 276;Frank Smith&Sons, 100NLRB 1382;Wave Publications, Inc.,106 NLRB 1064, footnote 10. Insofar as the latterthree cases indicate that sales to a retail store, over whom the Board would assertjurisdiction on the basis of its direct inflow, constitute indirect outflow, they are herebyoverruled.See alsoFrank Smith & Sons,111 NLRB 241. The Employer's reliance onthis case for support of its position is misplaced.Therein the Board asserted jurisdictionover an Employer which sold products valued in excess of $100,000 to a warehouse ofSafeway Stores,Incorporated,which warehouse itself had made sufficient shipmentsdirectly out of State to warrant the Board's exercise of jurisdiction over it on that basis.Jonesboro Grain Drying Cooperative,supra.5In view of our disposition of the case,we find it unnecessary to pass upon other issuesraised by the parties.